 Case 3:19-cv-01222-JPG Document 20 Filed 04/07/21 Page 1 of 7 Page ID #38




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THOMAS THORPE,

                Petitioner,

        v.                                                      Case No. 19-cv-1222-JPG

 ERIC WILLIAMS, Warden of FCI-Greenville,

                Respondent.

                                MEMORANDUM AND ORDER

       This matter comes before the Court for on the motion of respondent Eric Williams,

Warden of FCI-Greenville, to dismiss this petition for a writ of habeas corpus filed under 28

U.S.C. § 2241 (Doc. 15). Williams filed the motion to dismiss on October 23, 2020, and the

Court allowed petitioner Thomas Thorpe until December 11, 2020, to respond (Doc. 17). The

Court warned Thorpe that if he failed to respond by that deadline, pursuant to Local Rule 7.1(c),

the Court could deem that failure as an admission of the merits of the motion to dismiss and

would then likely grant the motion and dismiss the case. That order was returned to the Court as

undeliverable since Thorpe was no longer at the institution listed on the docket sheet, the Federal

Transfer Center in Oklahoma City (Doc. 18). The Court determined Thorpe’s actual location

(the United States Penitentiary in Pollock, Louisiana), changed his address in the file, resent the

mail to Thorpe there, and extended his response deadline to January 8, 2021 (Doc. 19). It

warned him again that if he failed to respond to the motion to dismiss, the Court might

summarily dismiss his petition for failure to prosecute with no further warning. See Fed. R. Civ.

P. 41(b).

       Thorpe has not responded by the January 8, 2021, deadline. As it warned it would, the

Court construes Thorpe’s failure to respond as an expression of his lack of desire to prosecute
     Case 3:19-cv-01222-JPG Document 20 Filed 04/07/21 Page 2 of 7 Page ID #39




this case further, will grant the motion to dismiss, and will dismiss his petition. This is

particularly appropriate because, deeming all facts set forth in the motion as admitted, the motion

has merit, and Thorpe’s petition does not.

I.       Background

         In September 2014, Thorpe was charged in the United States District Court for the

Western District of Missouri with one count of conspiracy to commit armed robbery affecting

interstate commerce (that is, a Hobbs Act robbery) in violation of 18 U.S.C. § 1951 (Count 1),

six counts of aiding and abetting a Hobbs Act robbery (Counts 2, 4, 6, 8, 10, & 12), five counts

of brandishing a firearm during and in relation to a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii) (Counts 3, 5, 7, 9, & 11), and one count of discharging a firearm during and in

relation to a crime of violence—the robbery charged in Count 12—in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii) (Count 13). See United States v. Thorpe, No. 14-cr-265-RK (W.D. Mo.).

Thorpe pled guilty to Counts 2, 4, 6, 8, 10, 12, & 13. On February 2, 2017, the Court sentenced

him to serve 120 months on the Hobbs Act counts and a consecutive 204 months on the firearm

charge, for a total sentence of imprisonment of 324 months.

         Thorpe filed a motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255

based on Mathis v. United States, 136 S. Ct. 2243 (2016), but the Court dismissed that motion

twice for failure to prosecute, once in February 2019 and once again, after it was reopened, in

April 2019. See Thorpe v. United States, No. 18-1025-RK (W.D. Mo.). Thorpe has now filed

this motion under 28 U.S.C. § 2241 challenging the constitutionality of his confinement in light

of the United States Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019).

         On June 24, 2019, the Supreme Court decided Davis, which held that one of the

provisions defining a “crime of violence” for the purposes of conviction for discharging a



                                                  2
 Case 3:19-cv-01222-JPG Document 20 Filed 04/07/21 Page 3 of 7 Page ID #40




firearm “during and in relation to a crime of violence,” 18 U.S.C. § 924(c)(1)(A), was invalid

because it was unconstitutionally vague. Specifically, the Court looked at the definition of

“crime of violence” in 18 U.S.C. § 924(c)(3):

       For purposes of this subsection the term “crime of violence” means an offense
       that is a felony and—
                (A) has as an element the use, attempted use, or threatened use of physical
                force against the person or property of another, or
                (B) that by its nature, involves a substantial risk that physical force against
                the person or property of another may be used in the course of committing
                the offense,

and decided that clause (B), often referred to as the “residual clause,” was unconstitutionally

vague and could not be used to define a “crime of violence” for § 924(c)(1)(A) purposes. Davis,

139 S. Ct. at 2336. The Court did not invalidate clause (A), referred to as the “elements clause,”

as a viable basis for finding a crime was a “crime of violence.

       The Davis Court relied on its decisions in Johnson v. United States, 576 U.S. 591 (2015),

and Sessions v. Dimaya, 138 S. Ct. 1204 (2018), which found that similar “residual” clauses in

the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B)(ii), and in one of the

definitions provisions of the criminal code, 18 U.S.C. § 16(b), respectively, were

unconstitutionally vague. Davis, 139 S. Ct. at 2325-26. This was because those residual clauses

required courts to use a form of the “categorical approach”—where a court disregards how a

defendant actually committed a prior crime and instead looks to an idealized “ordinary case” of

that crime—to determine whether it posed the kind of risk set forth in the residual clause. Id. at

2326 (citing Johnson, 576 U.S. at 596; Dimaya, 138 S. Ct. at 1211-12). That “judicial inquiry

produced ‘more unpredictability and arbitrariness’ when it comes to specifying unlawful conduct

than the Constitution allows.” Davis, 139 S. Ct. at 2326 (citing Johnson, 576 U.S. at 597-98).

The Davis Court rejected the notion that § 924(c)(3)(B) was saved from the unconstitutionality



                                                  3
  Case 3:19-cv-01222-JPG Document 20 Filed 04/07/21 Page 4 of 7 Page ID #41




found in the ACCA and § 16(b)’s residual clauses because it did not require the categorical

approach and instead would allow a case-by-case inquiry into the specific facts of the case.

Davis, 139 S. Ct. at 2327-33. On the contrary, Davis held that the § 924(c)(3)(B) called for the

categorical approach, and for the reasons set forth in Johnson and Dimaya, application of that

approach renders the statute unconstitutionally vague.

       Thorpe takes the position that, in light of Davis, his conviction on Count 13, discharging

a firearm during and in relation to a crime of violence (the robbery charged in Count 12), is

unconstitutional because 18 U.S.C. § 924(c)(3)(B), the “residual clause” is unconstitutionally

vague. The respondent claims that §2241 is not available to Thorpe and has asked the Court to

dismiss Thorpe’s petition for lack of jurisdiction.

II.    Analysis

       For the following reasons, the Court finds § 2241 is not available to Thorpe for this

challenge to his confinement. Generally, an inmate must bring a challenge to his sentence in a

§ 2255 motion in the district of his conviction. Chazen v. Marske, 938 F.3d 851, 856 (7th Cir.

2019). However, there is an exception to this rule under the “savings clause” of § 2255(e),

which allows an inmate to attack his sentence in a § 2241 petition in the district of his

incarceration where a § 2255 motion “is inadequate or ineffective to test the legality of his

detention.” A § 2255 motion is “inadequate or ineffective” to raise a challenge if the petitioner

did not have “a reasonable opportunity to obtain a reliable judicial determination of the

fundamental legality of his conviction and sentence.” In re Davenport, 147 F.3d 605, 609 (7th

Cir. 1998). This occurs where “(1) the claim relies on a statutory interpretation case, not a

constitutional case, and thus could not have been invoked by a successive § 2255 motion; (2) the

petitioner could not have invoked the decision in his first § 2255 motion and the decision applies



                                                  4
 Case 3:19-cv-01222-JPG Document 20 Filed 04/07/21 Page 5 of 7 Page ID #42




retroactively; and (3) the error is grave enough to be deemed a miscarriage of justice.” Beason v.

Marske, 926 F.3d 932, 935 (7th Cir. 2019).

       Thorpe fails the Davenport test in two respects, First, Davis is in its essence a

constitutional decision, although it answers questions of statutory interpretation. It is true that

much of the decision involved the meaning of the residual clause, § 924(c)(3)(B), and the

Supreme Court itself stated that “the real question before us turns out to be one of pure statutory

interpretation,” Davis, 139 S. Ct. at 2327. “At bottom, though, Davis announced a constitutional

decision. The Supreme Court said as much, expressly ‘agree[ing] with the court of appeals’

conclusion that § 924(c)(3)(B) is unconstitutionally vague.’” Higgs v. Watson, 984 F.3d 1235,

1240 (7th Cir. 2021) (citing Davis, 139 S. Ct. at 2336). Because Davis is a constitutional

decision, § 2255 is not “inadequate or ineffective to test the legality of his detention,” and

Thorpe challenge is not cognizable under § 2241 through § 2255(e)’s savings clause. See Higgs,

984 F.3d at 1240.

       Additionally, there could not have been a miscarriage of justice, the third Davenport

requirement for access to § 2241 through the § 2255(e) savings clause. If Thorpe had been

convicted of Count 13 based on the Hobbs Act robbery in Count 12’s being a “crime of

violence” under the residual clause, that error would not have amounted to a miscarriage of

justice because Count 12 is properly categorized as a crime of violence under the elements clause

as well. The elements clause defines a “crime of violence” to include a felony offense that “has

as an element the use, attempted use, or threatened use of physical force against the person or

property of another.” 18 U.S.C. § 924(c)(3)(A). And a Hobbs Act robbery requires, in relevant

part, “the unlawful taking or obtaining of personal property from the person or in the presence of

another, against his will, by means of actual or threatened force, or violence, or fear of injury,



                                                  5
  Case 3:19-cv-01222-JPG Document 20 Filed 04/07/21 Page 6 of 7 Page ID #43




immediate or future, to his person or property,” 18 U.S.C. § 1951(b)(1) (emphasis added). Thus,

a defendant could not have committed a Hobbs Act robbery without using or threatening force,

so that crime falls squarely within the elements clause of the “crime of violence” definition.

United States v. Rivera, 847 F.3d 847, 848-49 (7th Cir. 2017); see United States v. Brown, 973

F.3d 667, 697, (7th Cir. 2020), cert. denied, No. 20-6527, 2021 WL 161131 (U.S. Jan. 19, 2021).

In Thorpe’s case, any consideration that Count 12 was a “crime of violence” under the residual

clause rather than the elements clause would not have been a grave enough error to be deemed a

miscarriage of justice.

III.   Conclusion

       For the foregoing reasons, the Court GRANTS the respondent’s motion to dismiss (Doc.

15), DISMISSES Thorpe’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

(Doc. 1) and DIRECTS the Clerk of Court to enter judgment accordingly.

       If the petitioner wishes to appeal this decision, generally he must file a notice of appeal

with this Court within 60 days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A motion

under Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. Fed. R. App.

P. 4(a)(4). A Rule 59(e) motion must be filed no more than 28 days after the entry of the

judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from judgment, do not toll the deadline for an appeal.

       If the petitioner files a motion for leave to appeal in forma pauperis, he must include in

his motion a description of the issues he intends to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If he appeals and is allowed to proceed in forma pauperis, he will be liable for a

portion of the $505.00 appellate filing fee (the amount to be determined based on his prison trust

fund account records for the past six months) irrespective of the outcome of the appeal. See Fed.



                                                 6
 Case 3:19-cv-01222-JPG Document 20 Filed 04/07/21 Page 7 of 7 Page ID #44




R. App. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). It is not necessary for the petitioner to obtain a certificate of appealability from this

disposition of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

IT IS SO ORDERED.
DATED: April 7, 2021


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                  7
